Citation Nr: 0737003	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to April 
1973 and from January 1991 to July 1991, to include active 
service in the Southwest Asia theater of operations from 
February 1991 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision rendered by the Augusta, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The veteran did not serve in Vietnam, and he was not 
exposed to herbicides during service.

3.  The veteran's non-Hodgkin's lymphoma was not present 
within one year after his second period of active duty and is 
not etiologically related to service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
active duty, and is not presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in January 2006, after its 
initial adjudication of the claim.  Additionally, the veteran 
was also provided with the requisite notice with respect to 
the initial-disability-rating and effective-date elements of 
his claim in a March 2006 letter.  Following provision of the 
required notice and completion of all indicated development 
of the record, the originating agency readjudicated the 
veteran's claim in October 2006.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

The Board also notes that the veteran's service medical 
records and pertinent private medical records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.   Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See also Extension of the 
Presumptive Period for Compensation for Gulf War Veterans, 71 
Fed. Reg. 75,669-75,672 (December 18, 2006).  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. § 3.317(a)(2)(i).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.  The 
presumptive diseases include non-Hodgkin's lymphoma.  38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is claiming service connection for non-Hodgkin's 
lymphoma.  In a September 2003 statement he pointed out that 
he was exposed to oil fires while serving in the Persian Gulf 
for 69 days.  Although the veteran claims that service 
connection should be established on the basis of his service 
in the Southwest Theater during the Gulf War in 1991, he has 
a diagnosed disorder that is not subject to presumptive 
service connection under 38 C.F.R. § 3.317.  

The Board also points out that the veteran's representative 
has claimed that service connection is warranted for non-
Hodgkin's lymphoma because it is due to herbicide exposure; 
however, the representative has not set forth any specific 
contentions concerning the circumstances of such exposure.  
While non-Hodgkin's lymphoma is subject to presumptive 
service connection on the basis of herbicide exposure, the 
record shows that the veteran did not serve in Vietnam.  
Moreover, the veteran has not alleged that he was exposed to 
herbicides in service and there is no corroborating evidence 
of any such exposure.  Accordingly, service connection is not 
warranted for this disability on the basis of herbicide 
exposure.

In the veteran's substantive appeal he claimed that he was 
diagnosed with a blood disorder in service and believed this 
was a contributing factor to his non-Hodgkin's lymphoma.  The 
veteran's service medical records for his initial period of 
service from June 1972 to April 1973, are entirely negative 
for evidence of non-Hodgkin's lymphoma.

Post-service, in April 1975, the veteran underwent a 
splenectomy.  Thereafter, in March 1987, the veteran 
underwent an examination for purposes of enlistment in the 
Army National Guard.  The examination report lists a 
diagnosis of splenectomy due to autoimmune hemolytic anemia.  
A March 1988 memorandum from the Rhode Island Army National 
Guard indicates that while the veteran was training for 
overseas deployment a blood disorder was discovered.  An 
opinion was requested from the State Medical Evaluation Board 
to determine the veteran's retainability.  In July 1988, M. 
Sockell, M.D., noted that on July 13, 1988, the veteran's CBC 
revealed a white count of 15.0 with normal differential.  It 
was also noted that his hemoglobin was 16.7, sedimentation 
rate was 2, and leukocyte alkaline phosphatase was normal at 
58.  The physician stated that the elevated values were due 
to a combination of tobacco use and his asplenic state.  He 
commented that there were no health reasons to prevent the 
veteran from entering a combat zone.    

Service medical records for the veteran's second period of 
active duty from January 1991 to July 1991, to include active 
service in the Southwest Asia theater of operations from 
February 1991 to July 1991, are also negative for evidence of 
non-Hodgkin's lymphoma.  A redeployment examination report 
dated in July 1991 notes that the veteran was not qualified 
for deployment.  However, again, no mention was made of any 
signs or symptoms pertaining to non-Hodgkin's lymphoma.  
Rather, the veteran was not recommended for deployment due to 
his previous psychiatric history.  

There were no reports or findings of non-Hodgkin's lymphoma 
in the years immediately following service.  The veteran's 
non-Hodgkin's lymphoma was noted to have had its onset in 
July 2003, many years after service.

There is also no medical opinion of record that purports to 
relate the veteran's non-Hodgkin's lymphoma to his military 
service or that shows his blood disorder was a contributing 
factor to his non-Hodgkin's lymphoma.  In essence, the 
evidence of a nexus between the veteran's claimed disorder 
and his military service is limited to the veteran's own 
statements.  The Board has considered his statements, but it 
is well-established that lay persons, such as the veteran, 
are not qualified to render opinions concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.
   

ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


